UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission file number 000-22024 BAYWOOD INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0125664 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14950 North 83rd Place, Suite 1 Scottsdale, Arizona85260 (Address of principal office)(Zip code) Registrant's telephone number, including area code:(480) 951-3956 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of June 30, 2007, there were 131,596,110 shares of Baywood International, Inc. common stock, $0.001 par value outstanding. Transitional Small Business Disclosure Format (Check one):Yes ¨ No x -1- BAYWOOD INTERNATIONAL, INC. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheet as of June 30, 2007 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and June 30, 2006 4 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2007 and June 30, 2006 5 Footnotes to Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis 16 Item 3 - Controls and Procedures 21 PART II - OTHER INFORMATION 21 Item 1 - Legal Proceedings 22 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 – Defaults Upon Senior Securities 22 Item 4 - Submission of Matters to a Vote of Security Holders 22 Item 5 - Other Information 22 Item 6 - Exhibits 22 SIGNATURES 26 -2- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEET As of June 30, 2007 ASSETS CURRENT ASSETS Cash and equivalents $ 1,160,316 Accounts receivable (net of allowance of $100,190) 915,264 Inventories 1,283,594 Prepaid expenses and other current assets 106,562 Total current assets 3,465,736 PROPERTY & EQUIPMENT Computers & Equipment (net of accumulated depreciation of $374,341) 39,803 OTHER ASSETS Marketable securities 150 Note receivable - related party 100,000 Investment in Nutritional Specialties, Inc. 9,445,192 Debt acquisition costs 620,051 Total other assets 10,165,393 Total assets $ 13,670,932 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 1,087,091 Interest payable 215,835 Dividends payable 222,238 Accrued liabilities 377,339 Notes payable - current portion 1,515,680 Total current liabilities 3,418,183 NON CURRENT LIABILITIES Notes Payable 5,844,921 STOCKHOLDERS' DEFICIT Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 Class H, 23,558 shares issued and outstanding 23,558 Class I, 540,000 shares issued and outstanding 528 Common stock, $.001 par value, 200,000,000 shares authorized, 131,596,110 shares issued and outstanding 131,596 Additional paid-in capital 19,205,906 Accumulated other comprehensive loss (37,350 ) Accumulated deficit (14,951,410 ) Total stockholders' deficit 4,407,828 Total liabilities and stockholders' deficit $ 13,670,932 See accompanying notes to financial statements. -3- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NET SALES $ 3,206,550 $ 378,205 $ 3,412,683 $ 694,695 COST OF SALES 1,892,664 202,726 1,990,022 374,613 Gross profit 1,313,886 175,479 1,422,661 320,082 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 428,258 71,296 477,288 133,084 General and administrative expenses 556,339 168,153 711,431 323,065 Depreciation and amortization 686 1,457 1,584 2,939 Total selling, general and administrative expenses 985,283 240,906 1,190,303 459,088 Operating income (loss) 328,603 (65,427 ) 232,358 (139,006 ) OTHER INCOME (EXPENSE): Interest income 4,268 - 4,313 - Miscellaneous income 183,165 - 183,165 - Amortization of debt discount (317,814 ) - (329,064 ) - Amortization of debt acquisition costs (433,860 ) - (433,860 ) - Interest expense (226,549 ) (39,164 ) (347,108 ) (75,379 ) Total other (expense) (790,790 ) (39,164 ) (922,554 ) (75,379 ) INCOME (LOSS) BEFORE INCOME TAXES (462,187 ) (104,591 ) (690,196 ) (214,385 ) INCOME TAX PROVISION - NET (LOSS) $ (462,187 ) $ (104,591 ) $ (690,196 ) $ (214,385 ) BASIC NET (LOSS) PER COMMON SHARE * * $ (0.01 ) * DILUTED NET (LOSS) PER COMMON SHARE * * $ (0.01 ) * WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 118,932,900 41,687,288 83,423,590 41,659,664 *Less than $(0.01) per share. See accompanying notes to financial statements. -4- Table of Contents BAYWOOD INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Period Ended June 30, 2007 2006 OPERATING ACTIVITIES: Net (loss) $ (690,196 ) $ (214,385 ) Adjustments to reconcile net (loss) to cash used by operating activities: Depreciation and amortization 1,584 2,939 Amortization of debt discount 492,035 - Amortization of debt acquisition costs 332,003 46,459 Changes in assets and liabilities: (Increase) decrease in accounts receivable 213,073 (18,211 ) (Increase)in inventory (94,016 ) (17,920 ) Decrease in prepaid expenses 23,591 - Increase in interest payable 138,648 39,576 (Decrease) in accounts payable and accrued liabilities (541,877 ) (46,737 ) Net cash (used) by operating activities (125,155 ) (208,279 ) INVESTING ACTIVITIES: Purchase of Nutritional Specialties, Inc., net of cash acquired (7,235,016 ) - Net cash (used) by investing activities (7,235,016 ) - FINANCING ACTIVITIES: Proceeds from notes payable 4,572,419 265,500 Proceeds from exercise of warrants and options for common stock - 10,000 Proceeds from sale of common and preferred stock 4,908,557 - Fees paid in connection with raising capital (690,390 ) - Payment of dividends (14,538 ) - Proceeds from line of credit - 31,435 Principal payments on notes payable and credit line (277,761 ) (128,488 ) Net cash provided by financing activities 8,498,287 178,447 CHANGE IN CASH AND EQUIVALENTS DURING PERIOD 1,138,116 (29,832 ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD 22,200 95,071 CASH AND EQUIVALENTS, END OF PERIOD $ 1,160,316 $ 65,239 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 143,496 $ 22,994 NONCASH INVESTING AND FINANCING ACTIVITIES: Net assets acquired from Nutritional Specialties, Inc. net of cash $ 136,593 $ - Accrued preferred stock dividends $ 117,144 $ 70,208 Common stock issued in connection with acquisition $ 1,100,000 $ - Debt converted to common stock $ 585,969 $ - Conversion of preferred to common stock $ 538,152 $ - Debt issued in connection with acquisition $ 1,300,000 $ - Exchange of accounts payable for common stock $ 65,000 $ - Value of warrants issued in connection with raising capital and debt $ 1,088,693 $ - Value of warrants issued in relation to debt $ 867,890 $ - Common stock issued in lieu of dividends $ 9,647 $ - Decrease in market value of investment available-for-sale $ 29,850 $ - See accompanying notes to financial statements. -5- Table of Contents FOOTNOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 - ORGANIZATION AND BASIS OF PRESENTATION GENERAL Baywood International, Inc. (the “Company”) is a nutraceutical company specializing in the development, marketing and distribution of its own proprietary brands under the names Baywood PURECHOICE®, Baywood SOLUTIONS®, Baywood EVOLUTION™, Complete La Femme® and LifeTime®.The Company distributes its products through independent and chain health food stores, pharmacies, grocery stores, and other direct-to-consumer channels both internationally and domestically. HISTORY The Company incorporated as Baywood Financial, Inc. in Nevada on June 13, 1986.In March 1992, the Company changed its name to Baywood International, Inc.Between 1992 and 1998, the Company directed most of its sales efforts to international markets and established either distribution or registration of its products in certain Pacific Rim and European countries.Prior to 1998, the Company relied on the distribution of one main product to one major customer in China.In March 1998, due to governmental restrictions in China, this customer discontinued its purchases, which caused a dramatic decrease in the Company’s sales in 1998. Throughout 1998 and the first six months of 1999, the Company completely revamped its corporate strategy to focus on the development of its own proprietary brand lines to be distributed in the North American retail marketplace and internationally through designated distributors.As a result, the Company transformed its business with a new marketing image, product lines, marketing campaign, and distribution channels.Through 2006, the Company focused on strengthening the brand awareness and sales of its product lines, Baywood PURECHOICE®, Baywood SOLUTIONS®, Baywood EVOLUTION™ and Complete La Femme® and any other branded lines the Company choose to develop in North America and internationally through designated distributors.Where the Company had experienced a high concentration of sales with one major customer in the international market up through 1998, its domestic marketing strategies have now diversified its sales to thousands of customers in the retail health food market. On September 13, 2001, the Company formed EpiPharma, Inc. as a subsidiary, to develop and produce complex nutraceuticals and other novel technologies for therapeutic applications.The Company’s objective was to utilize EpiPharma as a vehicle to pursue the acquisition and investment in other novel, cutting-edge technologies and companies in the healthcare field.In August 2005, EpiPharma entered into a letter of intent to merge with Strategic Healthcare Systems, Inc., a healthcare management company.On December 29, 2005, EpiPharma entered into a definitive Securities Purchase Agreement and Plan of Reorganization with Strategic Healthcare Systems whereby Strategic Healthcare Systems and the stockholders of Strategic Healthcare Systems sold, and EpiPharma purchased, all of the outstanding shares of capital stock of Strategic Healthcare Systems, in exchange for an aggregate of 95,000,000 shares of EpiPharma’s common stock held by the Company.In connection with this agreement, the Company retained 1,500,000 shares of EpiPharma’s common stock and received 500,000 shares of EpiPharma’s Series A Preferred Stock, par value $0.001 per share.In addition, the Company received cash of $200,000.The combination of cash and shares received under this agreement resulted in a gain on sale of subsidiary in the Company’s financial statements.Furthermore, Neil Reithinger, the Company’s President, Chief Executive Officer and Acting Chief Financial Officer, resigned all of his positions as an officer of EpiPharma, including, without limitation, his position as President and Karl Rullich, the Company’s Vice President, resigned all of his positions as an officer and director of EpiPharma, including his positions as Vice President, Secretary and Treasurer.Concurrently with Mr. Reithinger’s and Mr. Rullich’s resignations of their positions within EpiPharma, the existing management of Strategic Healthcare Systems assumed control of the management of EpiPharma.On March 9, 2006, EpiPharma changed its name from EpiPharma, Inc. to Strategic Healthcare Systems, Inc. -6- Table of Contents On September 19, 2006, the Company completed the 2006 Bridge Financing.Each Unit consisted of (i) $50,000 principal amount of Senior Convertible Notes and (ii) Bridge Warrants to purchase 428,571 shares of the Company’s common stock at a price per share of $0.035, which represents 30% of the principal amount divided by the exercise price.The Senior Convertible Notes will mature on the earlier of (a) 12 months after initial issuance, (b) upon the consummation by the Company of a merger, business combination, sale of all or substantially all of its assets or other change of control or (c) following the closing of a Qualified Placement.The principal amount and accrued interest on the Senior Convertible Notes were convertible, at the option of each investor, into the securities sold in a Qualified Placement, on the same terms and conditions as other investors in the Qualified Placement.Investors in the 2006 Bridge Financing have customary "piggyback" registration rights, as well as in certain cases the right to demand that the Company file a single registration statement, in each case with respect to the shares of its common stock issuable upon exercise of the Bridge Warrants.Registration rights, if any, with respect to any capital stock issuable upon conversion of the Senior Convertible Notes were to be set forth in the terms of the Qualified Placement.The Company used the net proceeds of the 2006 Bridge Financing for working capital purposes.As of March 30, 2007, the investors converted all of the Senior Convertible Notes into six Units in the 2007 Private Placement, and the Company paid all accrued interest in cash in the aggregate amount of $16,832. On April 5, 2007, effective March 30, 2007, the Company acquired, through Baywood Acquisition, substantially all of the assets, and assumed certain liabilities, of NSI, for a purchase price of approximately $11,100,000.As provided in the Asset Purchase Agreement, the purchase price was payable as to $7,600,000 in cash, $1,100,000 in the Company’s common stock (valued at $0.05 per share, or 22,000,000 shares), an aggregate of $1,300,000 in promissory notes of the Company, consisting of the 8% Notes in the aggregate amount of $700,000 and the 8% Convertible Notes in the aggregate amount of $600,000, assumption of indebtedness of approximately $1,100,000, and the Seller Warrants. In connection with the acquisition, the Company raised an aggregate of $10,215,000, including (i) $5,215,000 in the 2007 Private Placement, with each Unit consisting of 5,000 Preferred Shares, convertible into 1,250,000 shares of common stock at $0.04 per share, and the Investor Warrants to purchase 250,000 shares of common stock at an exercise price of $0.02 per share, (ii) the issuance of the 10% Notes in an aggregate principal amount of $1,000,000, (iii) the issuance of the 12% Bridge Note in the principal amount of $2,000,000, and (iv) the Bank Financing in an aggregate principal amount of $2,000,000.As part of the Offering, $300,000 of the Company’s Senior Convertible Notes was converted into an aggregate of six Units.The purchasers of the 10% Notes were issued the 10% Note Warrants to purchase an aggregate 10,000,000 shares of common stock, at an exercise price of $0.02 per share, and the purchaser of the 12% Bridge Note was issued the 12% Bridge Note Warrants to purchase 2,000,000 shares of common stock at an exercise price of $0.05 per share.Following the Initial Offering and until the termination of the 2007 Private Placement effective as of July 16, 2007, the Company sold an additional 3.7 Units for an aggregate purchase price of $185,000.The sale of the Units, 10% Notes and 12% Bridge Note was conducted through NES as the exclusive placement agent. The 10% Note (i) bears interest at the rate of 10% per annum, payable monthly in arrears, commencing April 30, 2007, (ii) is payable as to $500,000 of principal on February 28, 2008 and as to the balance, if not paid by the Company by February 28, 2009, will become a demand note from and after such date, (iii) is subject to prepayment by the Company without premium or penalty, but with accrued interest, after March 1, 2008, or at any time upon the closing of any offering of equity securities of the Company after the 2007 Private Placement for aggregate gross proceeds of at least $4,000,000, (iv) is subject to mandatory prepayment at the option of the holder upon the occurrence of a sale of the business or other change of control, as defined in the 10% Note, (v) is entitled to the same registration rights for the 10% Note Warrants and the Common Stock issuable upon exercise thereof as are being granted to investors in the 2007 Private Placement, and (vi) is subordinated to the prior payment of the indebtedness incurred in the Bank Financing, except that scheduled principal and interest payments may be made so long as the Bank Financing is not in default. -7- Table of Contents The 12% 2007 Bridge Note (i) bears interest at the rate of 12% per annum, payable at maturity, (ii) is payable 90 days after the date of issuance, (iii) is subject to a late charge of 5% of any amount not paid within 15 days of the due date; (iv) is entitled to the same registration rights for the 12% Bridge Note Warrants and the Common Stock issuable upon exercise thereof as are being granted to investors in the 2007 Private Placement, and (v) is subordinated to the prior payment of the indebtedness incurred in the Bank Financing, except that scheduled principal and interest payments may be made so long as the Bank Financing is not in default.Payment of principal and interest on the 12% 2007 Bridge Note has been unconditionally guaranteed by O. Lee Tawes, III, an affiliate of the Placement Agent and a member of the Board. The Bank Financing was provided by Vineyard Bank, and consisted of a $1,500,000 term loan and a $500,000 revolving line of credit loan to the Company.The term loan, which was closed as of March 30, 2007, has a three-year maturity with a 10-year amortization, at an interest rate of 9% per annum.The revolving line of credit loan has a two-year maturity at an interest rate equal to the prime rate plus 1%, fully floating, payable interest only until maturity, and requires one consecutive 30-day period each year when no revolving line of credit debt is outstanding.Both loans are secured by a first priority security interest in all business assets of the Company.Both loans contain financial covenants, including cash flow coverage and leverage ratios. On July 12, 2007, the Company repaid the 12% 2007 Bridge Note from the proceeds of a Refinancing from Vineyard Bank, consisting of a $2,000,000 term loan having a two-year maturity, at an interest rate equal to the prime rate plus 2%.The Refinancing is secured by the same collateral and contains substantially the same terms and conditions as the Bank Financing.Repayment of the Refinancing has been guaranteed by O. Lee Tawes, III. The purchasers of the 10% Notes were O. Lee Tawes, III, and his designee.Mr. Tawes, Mr. David Tsiang, a member of the Board and the Managing Director of Investment Banking of the Placement Agent, NES and other affiliates or employees of the Placement Agent also purchased an aggregate of $1,060,000 of Units in the 2007 Private Placement.Other affiliates or employees of the Placement Agent also purchased an aggregate of four Units in the 2006 Bridge Financing. The Board has authorized, and the Company’s stockholders, by written consent of a majority entitled to vote thereon, have approved, the Charter Amendment.It is intended that the Charter Amendment will not become effective, however, until twenty (20) days after the Information Statement has been filed with and approved by the SEC and delivered to the stockholders. The Company filed the Information Statement on June 7, 2007, which has since been reviewed by the SEC.The Company filed an amended Information Statement on July 9, 2007, which has since been reviewed by the SEC.The Company expects to file an amended Information Statement on or about the third week of August.Accordingly, purchasers in this Offering who elect to convert their Convertible Preferred Stock or exercise their Registered Warrants before the Charter Amendment becomes effective may be unable to do so in full or in part because the Company, prior to the Charter Amendment becoming effective, may not have sufficient authorized shares of common stock to deliver to the purchaser. The Company has caused Baywood Acquisition to change its name to Nutritional Specialties, Inc., d/b/a LifeTime® (“LifeTime”) and it is operating LifeTime as a separate subsidiary, based at its current location in Orange, California.Mr. Tom Pinkowski, formerly the President of NSI, is now a Vice President of the Company and the President of LifeTime. -8- Table of Contents The Company’s principal executive offices are located at 14950 North 83rd Place, Suite 1, Scottsdale, Arizona 85260. The Company’s telephone number is (480) 951-3956 and its web address is www.bywd.com.The Company does not intend for the content of its website to be incorporated into this quarterly report. Going Concern The Company’s financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.As reflected in the financial statements accompanying this Quarterly Report on Form 10-QSB, the Company had net working capital of $47,553 at June 30, 2007.The Company has had material operating losses and have had to rely on borrowings from officers, directors and other third parties to meet operating obligations.The Company has not yet created positive cash flows and its ability to generate profitable operations is uncertain.These factors raise substantial doubt about the Company’s ability to continue as a going concern.As discussed herein, the Company completed a business acquisition through a newly formed subsidiary on April 5, 2007, effective March 30, 2007.The Company intends to integrate its newly acquired subsidiary over the next several months and generate positive cash flow from profitable operations.However, there is no assurance that profits from operations will generate sufficient cash flow to increase the Company’s net working capital. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Revenue is recognized when the product is shipped.Sales returns are recorded as a reduction to sales when a customer and the Company agree a return is warranted.All returns must be authorized in advance and must be accompanied by an invoice number within 180 days.If returned, the Company’s customers are responsible for returning merchandise in resalable condition.Full credit cannot be given for merchandise that has been defaced, marked, stamped, or priced in any way.All price tags and glue residue must be removed prior to return if credit is expected.A restocking fee of 15% is assessed if the Company removes any price tags or glue residue, and the Company does not accept products kept longer than two years.Expired products will be credited upon return at 50% of the original purchase price. The Company estimates returns based on historical experience and records an allowance for product returns and uncollectible accounts receivable.Management communicates regularly with customers to compile data on the volume of product being sold to the end consumer.This information is used by management to estimate any sales returns prior to the release of any financial information.The Company’s experience has been such that sales returns can be estimated accurately based on feedback within 30 days of customer receipt. Comprehensive Income SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive income and its components within the financial statements.Other comprehensive income consists of charges or credits to stockholders’ equity, other than contributions from or distributions to stockholders, excluded from the determination of net income.The Company’s comprehensive income consists of unrealized gains and losses on available for sale securities. Marketable Securities The Company accounts for its marketable securities under Statement of Financial Accounting Standards No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” which requires certain securities to be categorized as either trading, available-for-sale or held-to-maturity.Based on the Company’s intent to invest in the securities at least through a minimum holding period, the Company’s available-for-sale securities are carried at fair value with net unrealized gain or (loss) recorded as a separate component of stockholders’ equity. Held-to-maturity securities are valued at amortized cost.If a decline in fair value of held-to-maturity securities is determined to be other than temporary, the investment is written down to fair value. -9- Table of Contents Property, Equipment and Depreciation Property and Equipment consisted of the following at June 30, 2007: Furniture and fixtures $ 77,500 Computers 217,781 Equipment 53,963 Leasehold improvements 64,900 Total 414,144 Less:Accumulated depreciation 374,341 Net property and equipment $ 39,803 Furniture, fixtures, computers and equipment are recorded at cost and depreciated using the straight-line method over their estimated useful lives of five years.Leasehold improvements are recorded at cost and amortized over five years.Depreciation expense for the period ended June 30, 2007 and 2006 was $1,584 and $2,939, respectively. Cash and Equivalents The Company considers cash to be all short-term, highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Inventories Inventories consist primarily of finished product, but at times will include certain raw materials, packaging and labeling materials and are recorded at the lower of cost or market on an average cost basis.The Company does not process raw materials but rather has third party suppliers formulate, encapsulate and package finished goods. Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”), which requires the Company to measure the cost of employee services received in exchange for all equity awards granted including stock options based on the fair market value of the award as of the grant date.SFAS 123R supersedes Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS 123”) and Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (“APB 25”).The Company has adopted SFAS 123R using the modified prospective method.Accordingly, prior period amounts have not been restated.Under the modified prospective method, stock options awards that are granted, modified or settled after December 31, 2005 will be valued at fair value in accordance with provisions of SFAS 123R and recognized on a straight line basis over the service period of the entire award. Prior to 2006, the Company accounted for stock-based compensation in accordance with APB 25 using the intrinsic method, which did not require compensation cost to be recognized for the Company’s stock options as all options previously granted had an exercise price equal to the market value of the underlying common stock on the date of the grant. -10- Table of Contents The Company did not grant any stock options in the three and six months ended June 30, 2007 and 2006.Accordingly, no compensation cost has been recognized for the stock options granted to employees in those periods. Income Taxes The Company accounts for income taxes under the liability method pursuant to the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.”Deferred taxes arise from temporary differences, due to differences between accounting methods for tax and financial statement purposes. Loss Per Share Net loss per share is calculated using the weighted average number of shares of common stock outstanding during the year.The Company has adopted SFAS No. 128, “Earnings Per Share”. Advertising Expenses The Company’s advertising primarily consists of print in trade and consumer publications and for promotional expenses relating to certain radio and media placements for certain products.The Company expenses advertising costs as incurred.Advertising expense totaled approximately $95,000 and $35,000 for the six month periods ended June 30, 2007 and 2006, respectively, and is included in marketing expenses in the accompanying financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Financial Instruments Financial instruments consist primarily of cash, accounts receivable, and obligations under accounts payable, accrued expenses and notes payable.The carrying amounts of cash, accounts receivable, accounts payable, certain notes payable and accrued expenses approximate fair value because of the short term maturity of those instruments.The fair value of notes payable to related parties could not be determined because of conversion features and the affiliated nature of those instruments. Impairment of Long-Lived Assets and Long-Lived Assets to be Disposed The Company reviews its long-lived assets and identifiable intangibles for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.If such assets were considered to be impaired, the impairment to be recognized would be measured by the amount by which the carrying amount of the assets exceeds the fair market value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. The Company evaluates the recoverability of property and equipment and intangibles not held for sale by comparing the carrying amount of the asset or group of assets against the estimated undiscounted future net cash flows expected to result from the use of the asset or group of assets. If the undiscounted estimated cash flows are less than the carrying value of the asset or group of assets being reviewed, an impairment loss would be recorded.The loss would be measured based on the estimated fair value of the asset or group of assets compared to cost.The estimated fair value would be based on the best information available under the circumstances, including prices for similar assets and the results of valuation techniques, including the present value of expected future cash flows using a discount rate commensurate with the risks involved.The Company’s long-lived assets were tested for impairment at June 30, 2007 and 2006 and no impairment was found. -11- Table of Contents Note 3 –
